Order modified by striking out of the last paragraph the words “ and all other questions which the doctors deem necessary,” and by striking from the order the provision that plaintiff shall submit to a breathing test by the " oxygen dilution method of Christie,” and as modified affirmed, without costs. We are not advised by the record and we cannot take judicial notice that the test mentioned could *854be made with safety to the plaintiff. All concur. (The order grants a motion for physical and oral examination before trial in an action to recover for personal injuries in having contracted a respiratory disease or poison.) Present — Sears, P. J., Taylor, Edgeomb, Crosby and Lewis, JJ.